1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                        ***

6
      BREANNA DALY,
7
                           Plaintiff,
8                                                          2:18-cv-02092-GMN-CWH
      vs.                                                  ORDER
9     WALMART, INC., et al.,
10                         Defendants.

11

12          Due to a conflict on the Court’s calendar,
13          IT IS HEREBY ORDERED that the Early Neutral Evaluation session scheduled for January 17,
14   2019, is VACATED and RESCHEDULED to 10:00 AM, February 14, 2019. The confidential statement
15   is due by 4:00 PM, February 7, 2019. All else as stated in the Order scheduling the ENE (ECF NO. 10)
16   remains unchanged.
17

18          DATED this 17th day of December, 2018.
                                                               _________________________
19
                                                               CAM FERENBACH
20
                                                               UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25
